Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
This communication is in responsive to the Response filed April 28, 2021. Claims 1-20 are currently pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 1, 2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


EXAMINER’S AMENDMENT

	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
	Authorization for this examiner’s amendment was given after an interview with Juan Marquez (Reg, #34,072) on May 18, 2021. 
	Claims 1 has been amended to incorporate claim 3; Claim 2 has been canceled.

(Currently Amended) A battery pack, comprising: a packaging housing, comprising a first arcuate plate and a second arcuate plate, an inner arcuate surface of the first arcuate plate facing an outer arcuate surface of the second arcuate plate; and at least one set of electrode assemblies, comprising a first arcuate electrode assembly and a second 
wherein the first spacing is about 5% - about 20% of the sum of the thickness of the first arcuate electrode assembly and the thickness of the second arcuate electrode assembly.

2. (Canceled).

3. (Canceled).
4. (Currently Amended) The battery pack according to claim 1, wherein the thickness of the first arcuate electrode assembly and the thickness of the second arcuate electrode assembly are respectively about 1 mm_- about 10 mm.

5. (Currently Amended) The battery pack according to claim 2, wherein the thickness of the first arcuate electrode assembly and the thickness of the second arcuate electrode assembly are respectively about 2 mm- about 6 mm.

6. (Original) The battery pack according to claim 1, wherein the at least one set of electrode assemblies comprises a plurality of sets of electrode assemblies disposed abreast along an arc length direction of the packaging housing, each of the plurality of sets of electrode assemblies 

7. (Currently Amended) The battery pack according to claim 4, wherein the second spacing is about 1 mm- about 15 mm.

8. (Currently Amended) The battery pack according to claim 5, wherein the second spacing is about 3 mm- about 8 mm.

9. (Original) The battery pack according to claim 1, wherein the curvature radius of the first arcuate electrode assembly and the second arcuate electrode assembly is at least about 15 mm.

10. (Currently Amended) The battery pack according to claim 7, wherein the curvature radius of the first arcuate electrode assembly and the second arcuate electrode assembly is at least about 20 mm.

11. (Original) The battery pack according to claim 1, wherein the curvature of the first arcuate electrode assembly matches the curvature of the first arcuate plate.

12. (Original) The battery pack according to claim 1, wherein the curvature of the second arcuate electrode assembly matches the curvature of the second arcuate plate.

13. (Original) The battery pack according to claim 1, wherein the packaging housing further comprises a wing portion combining the first arcuate plate and the second arcuate plate, and 

14. (Currently Amended) The battery pack according to claim 11, wherein the wing portion comprises a first wing portion adhered to the first arcuate plate and a second wing portion adhered to the second arcuate plate, wherein the first wing portion and the second wing portion is combined by one or more of the following methods: bolt fastening, rivets fastening, hot 

15. (Currently Amended) The battery pack according to claim 11, further comprising a cover plate, wherein the cover plate covers the opening on one side of the packaging housing.

16. (Currently Amended) The battery pack according to claim 13, wherein the first arcuate electrode assembly and the second arcuate electrode assembly each comprises at least one tab, and the at least one tab is electrically connected with a protection plate on the cover plate.

17. (Currently Amended) The battery pack according to claim 1, wherein the first arcuate plate further comprises extension portions on [[the]] both sides in the arc length direction of the packaging housing, and screw holes used for fixing the extension portions.

18. (Original) The battery pack according to claim 1, wherein the first arcuate electrode assembly is fixed on the inner arcuate surface of the first arcuate plate by means of binder or double-sided adhesive.

19. (Original) The battery pack according to claim 1, wherein the first arcuate plate and the second arcuate plate comprise aluminium plastic shells, steel shells, aluminium shells or steel-aluminium alloy material shells.

20. (Original) The battery pack according to claim 1, wherein the first arcuate electrode assembly and the second arcuate electrode assembly respectively comprise: a cathode; an anode; and a separator, disposed between the cathode and the anode.

Allowable Subject Matter

Claims 1, 4-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  The closest prior art (US20150140371A1) teaches
A battery pack, comprising: a packaging housing, comprising a first arcuate plate and a second arcuate plate, an inner arcuate surface of the first arcuate plate facing an outer arcuate surface of the second arcuate plate; and at least one set of electrode assemblies, comprising a first arcuate electrode assembly and a second arcuate electrode assembly; wherein the first arcuate electrode assembly is disposed on the inner arcuate surface of the first arcuate plate; the second arcuate electrode assembly is disposed on the outer arcuate surface of the second arcuate plate; the inner arcuate surface of the first arcuate electrode assembly and the outer arcuate surface of the second arcuate electrode assembly face each other; and a first spacing is defined between the inner arcuate surface of the first arcuate electrode assembly and the outer arcuate surface of the second arcuate electrode assembly; but fails to teach or specifically disclose 
wherein the first spacing is about 5% - about 20% of the sum of the thickness of the first arcuate electrode assembly and the thickness of the second arcuate electrode assembly

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARIKA GUPTA whose telephone number is (571)272-9907.  The examiner can normally be reached on 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.G./Examiner, Art Unit 1729  

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729